ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                                August 12, 2011



Ms. Anne Heiligenstein, Commissioner                     Opinion No. GA-0879
Texas Department of Family and
   Protective Services                                   Re: Whether a law enforcement agency is required
701 West 51st Street                                     to furnish information about alleged child abuse or
Austin, Texas 78751                                      neglect by a person responsible for the child's care,
                                                         custody, or welfare to the Department of Family
                                                         and Protective Services (RQ-0957-GA)

Dear Commissioner Heiligenstein:

       You ask whether a law enforcement agency is required to furnish information about alleged
child abuse or neglect by a person responsible for the child's care, custody, or welfare to the
Department of Family and Protective Services (the "Department,,).l

        You indicate that in January 2011 a special investigator of the Department requested
information from a municipal police department (the "City"). Request Letter at 1. Subsequently,
the City referred the request to its open records division, which sought an open records letter ruling
from the Office of Attorney General, contending that the requested information was excepted from
disclosure under section 552.101, Government Code, as (I) information deemed confidential by
section 261.201 of the Family Code; and (2) information implicating common-law privacy.2 You
argue that a law enforcement agency is statutorily required to furnish the information to the
Department. Request Letter at 1.

                  Section 261.105 of the Family Code provides, in relevant part:

                         (a) All reports received by a local or state law enforcement
                  agency that allege abuse or neglect by a person responsible for a


        lLetter from Anne Heiligenstein, Commissioner, Texas Department of Family and Protective Services, to
Honorable Greg Abbott, Attorney General of Texas at 1 (Mar. 15,2011), https:l!www.oag.state.tx.us!opinlindexjq.shtml
("Request Letter'").

        'See Letter fromB. Chase Griffith, Brown & Hofmeister, L.L.P., to Honorable Greg Abbott, Attorney General
of Texas (Jan. 24, 2011) (attached to Request Letter as Exhibit B). This office responded to the City with an Open
Records Letter Ruling. See Tex. Att'y Gen. OR2011-04507, https:!!www.oag.state.tx.us!openlindex_orl.php.
Ms. Anne Heiligenstein - Page 2                (GA-OS79)




                child's care, custody, or welfare shall be referred immediately to the
                department or the designated agency.

                         (b) The department or designated agency shall immediately
                notify the appropriate state or local law enforcement agency of any
                report it receives, other than a report from a law enforcement agency,
                that concerns the suspected abuse or neglect of a child or death. of a
                child from abuse or neglect.

TEX. F AM. CODE ANN. § 261.1 05 (West Supp. 2010). In chapter 261, the word "Department" means
"the Department of Family and Protective Services." Id. § 261.001(2) (West 200S). Independently
of the requirements of the Public Information Act, section 261.105 mandates cooperation between
the Department and a local law enforcement agency by specifically requiring that a report alleging
abuse or neglect by a person responsible for a child's care, custody, or welfare must be referred
immediately to the Department or a designated agency after it is received by a local law enforcement
agency. Id. § 261.105(a) (West Supp. 2010).

       Moreover, another statute complements the policy established under section 261.105.
Section 261.301(a) provides:

                       (a) With assistance from the appropriate state or local law
               enforcement agency as provided by this section, the department or
               designated agency shall make a prompt and thorough investigation of
               a report of child abuse or neglect allegedly committed by a person
               responsible for a child's care, custody, or welfare.

Id. § 261.301(a) (West 200S). These two statutes, taken together, contemplate a complete and total
sharing of information between the Department and a local law enforcement agency so long as
the alleged child abuse or neglect is "committed by a person responsible for a child's care, custody,
or welfare." Id. We conclude that a law enforcement agency is therefore required to furnish
information about alleged child abuse or neglect by a person responsible for the child's care, custody,
or welfare to the Department of Family and Protective Services.
Ms. Anne Heiligenstein - Page 3              (GA-0879)




                                       SUMMARY

                      Pursuant to sections 261.105 and 261.30 1 of the Family Code,
               a law enforcement agency is required to furnish information about
               alleged child abuse or neglect by a person responsible for the child's
               care, custody, or welfare to the Texas Department of Family and
               Protective Services.

                                              Very truly yours,




                                              Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee